ON REHEARING.
Seevers, J.
Counsel for the appellee insist that the account sued on is not an “open account,” and, therefore, not *89governed by Code, § § 2086 and 2087, but that it is an account stated, and, therefore, governed by § 2546 of tbe Code.
The abstracts shows that Farnsworth assigned all his “right and title to my account for grubbing” to the plaintiff. In the notice to the defendant, plaintiff said: “ Farnsworth has sold and assigned to me his account for grubbing.” Afterward the plaintiff wrote to defendant to ascertain the amount due.
If such amount had been admitted and had become an account stated, this inquiry would have been unnecessary. We think the account, when assigned, was an open account, and, therefore, governed by Code, § § 2086 and 2087. The notice of the assignment had no effect on the rights of the parties. The former opinion is adhered to.